EXHIBIT 10.22




FINDER’S AGREEMENT




This Finder’s Agreement (“Agreement”) is made as of March 18, 2010, Miller
Petroleum, Inc. a Tennessee corporation (the “Company”), and Sutter Securities
Incorporated, a California corporation (the “Finder”).




RECITALS:




A.

The Company wishes to engage the Finder to assist in the transactions
contemplated herein; and




B.

The Finder wishes to assist the Company upon the terms and conditions contained
herein.




NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:




1.

Engagement of Finder: The Company hereby engages the Finder, and the Finder
hereby accepts such engagement, to act as the Company’s non-exclusive Finder
with respect to sales by the Company in a private placement transaction (the
“Offering”) of up to $8 million aggregate principal amount of equity,
equity-related or debt securities (the “Securities”) of the Company to
“accredited investors” during the term of this Agreement as set forth in Section
5 on a “best efforts” basis.




2.

Offering Procedures: The Finder will introduce the Company to potential
investors whom the Finder reasonably believes to be “accredited investors,” (the
“Offerees”) as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended (the “ Act”).




3.

Finder’s Compensation: Subject to all regulatory and board approvals as may be
required, in consideration for the services rendered by the Finder hereunder,
the Company shall pay to the Finder, or cause the Finder to be paid,
compensation as provided in this Section within three days of the Company’s
receipt of funds from the Offerees.




a.

Cash Compensation: The Company shall pay to the Finder cash compensation equal
to seven percent (7%) of the gross Offering funds received for “Securities” in
the Offering from Offerees introduced to the Company by the finder, and 2% of
the gross Offering funds received for “Securities” in the Offering from Offerees
introduced to the Company by other persons which are members of FINRA and are
listed on attachment A.




b.

Warrants: The Finder shall receive warrant compensation equal to seven percent
(7%) of the number of shares (or common share equivalents) sold in the Offering
to investors introduced by the Finder and equal to two percent (2%) of the
number of shares (or common share equivalents) sold in the Offering to investors
introduced by other persons which are members of FINRA and are listed on
attachment A. The warrant compensation’s terms and conditions shall equal the
strike, expiration, and registration rights of any warrants received by Offerees
in the Offering.  If the Offering does not provide for the issuance of warrants,
then the warrants issued to the Finder shall have a strike price equal to the
volume weighted average price of the company’s common stock trading on the OTC
BB under the ticker symbol MILL for the preceding 10 trading days prior to the
closing of the funding date, have a five-year term with immediate cashless
exercise.  The warrant shares shall be subject to standard equitable adjustment
for stock splits, stock dividends, and similar events (no ratchet provisions).  




4.

Certain Matters Relating to Finder’s Duties




a.

The Finder’s responsibilities shall be limited to introducing potential
investors to the Company, and the Finder shall not have authority to offer or
sell the Securities to any potential investor. The Finder shall not use any
general solicitation or general advertising within the meaning of the applicable





--------------------------------------------------------------------------------

securities laws in connection with any offering. The Finder shall have no
responsibility to participate or assist in any negotiations between any
potential investor and the Company. The Finder will have no responsibility to
act, and the parties contemplate that the Exclusive Finder will not act, as a
broker or dealer with respect to the offer or sale of the Securities.  Further,
the Finder shall have no responsibility for fulfilling any SEC reporting or
filing requirements as relates to the Company provided however, the Finder
agrees to provide the Company with reasonable assistance related to any
registration, qualification or other requirements of applicable securities laws
and other regulatory matters, upon request of the Company.




b.

The Finder shall perform its duties under this Agreement in a manner consistent
with the instructions of the Company and in accordance with the requirements of
applicable U.S. Securities legislation. Such performance shall include, but not
be limited to, the delivery to each Offeree a current copy of a Private
Placement Memorandum prepared by the Company, Subscription Agreement and any
Offering Questionnaire and/or similar documents provided to the Finder by the
Company, as such documents may be amended from time to time by the Company and
delivered to the Finder. The Finder shall consecutively number each copy of the
Private Placement Memorandum (which will include the first letter of the
Finder’s name or other identifying mark sufficient to designate an Offeree
introduced by the Finder); keep a log of when and to whom each copy of the
Private Placement Memorandum is given, with the Private Placement Memorandum
numbers; maintain a copy of any written information the Finder obtains regarding
the suitability of each Offeree; and only use the Private Placement Memorandum
in introducing Offerees to the Company. The Finder shall provide this log and
all such written information to the Company at any time and promptly upon
request of the Company at the termination of this Agreement. The Company shall,
promptly following execution of this Agreement, provide the Finder with a
written list of prospective Offerees, if any, that the Company does not want the
Finder to contact. The Finder agrees to not contact the persons on such list,
and the Finder shall not be entitled to the compensation set forth in Section 3
with respect to any investment made by such person in the Company’s Securities.




c.

The Finder is and will hereafter act as an independent contractor and not as an
employee of the Company and nothing in this Agreement shall be interpreted or
construed to create any employment, partnership, joint venture, or other
relationship between the Finder and the Company.  The Finder will not hold
itself out as having, and will not state to any person that the Finder has any
relationship with the Company other than as an independent contractor. The
Finder shall have no right or power to find or create any liability or
obligation for or in the name of the Company or to sign any documents on behalf
of the Company.




5.

Termination of Agreement: Either party may terminate this Agreement by notifying
the other party in writing upon a material breach by that other party, unless
such breach is curable and is in fact cured within 15 days after such notice.
This Agreement will otherwise terminate upon completion or termination of the
Offering. Notwithstanding the foregoing, the Company or the Finder may terminate
this Agreement following ninety (90) days after the date hereof upon ten (10)
days written notice. Notwithstanding the foregoing, all provisions of this
Agreement other than Section 1 and 2 shall survive the termination of this
Agreement with respect to Offerees who the Finder introduces to the Company
prior to any termination with respect to the Offering. The Finder shall be
entitled to compensation under Section 3 based on investments made by such
Offerees prior to the termination of this Agreement.




6.

Indemnification:




The Company shall indemnify and defend the Finder and its affiliates, directors,
officers, employees, agents, consultants, attorneys, accountants and other
representatives (each a “Company-Indemnified Person”) and shall hold each
Company-Indemnified Person harmless, to the fullest extent permitted by law,
from and against any and all claims, liabilities, losses, damages and expenses
(including reasonable attorney’s fees and costs), as they are incurred, in
connection with the Offering, resulting from the Company’s negligence, bad faith
or willful misconduct in connection with the Offering, any violation by the
Company (not caused by a Company-Indemnified Person) of Federal or State
securities laws in connection with the Offering, or any breach by the Company of
this Agreement. In case any litigation or proceeding shall be threatened or be
brought against any Company-Indemnified Person under this Section, the Company
shall be entitled to assume the defense of such litigation or proceeding with
counsel of the





Page 2 of 7




--------------------------------------------------------------------------------

Company’s choice at its expense (in which case the Company shall not be
responsible for the fees and expenses of any separate counsel retained by such
Company-Indemnified Person, except in the limited circumstances described below
in this Section); provided, however, that such counsel shall be reasonably
satisfactory to the Company-Indemnified Person. Notwithstanding the Company's
election to assume the defense of such litigation or proceeding (a) such
Company-Indemnified Person shall have the right to employ separate counsel and
to participate in the defense of such litigation or proceeding, and (b) the
Company shall bear the reasonable fees, costs and expenses of separate counsel
if (but only if) the use of counsel selected by the Company to represent such
Company-Indemnified Person would present such counsel with a conflict of
interest under applicable laws or rules of professional conduct.




7.

Confidentiality of Offeree Information: The Company acknowledges that the
identity of the Offerees, and all confidential information about Offerees
received by the Company from an Offeree or the Finder, is the confidential
information of the Finder and may not be shared with any other person without
the written consent of the Finder.




8.

Notices: Any notice, consent, authorization or other communication to be given
hereunder shall be in writing and shall be deemed duly given and received when
delivered personally, when transmitted by fax, three business days after being
mailed by first class mail, or one day after being sent by a nationally
recognized overnight delivery service, charges and postage prepaid, properly
addressed to the party to receive such notice, at the following address or fax
number for such party (or at such other address or fax number as shall hereafter
be specified by such party by like notice):







If to the Company to:

Scott Boruff, CEO

Miller Petroleum, Inc.

3651 Baker Highway

Huntsville, TN  37756

Phone: (423) 663-9457

Fax: (423) 663-9461

E-Mail:  scott@millerenergyresources.com




If to the Finder to:

Robert Muh, CEO

Sutter Securities, Inc.

220 Montgomery Street, Suite 1700

San Francisco, C  94101

Phone: (415) 352-6310

Fax: (415) 352-3611

E-Mail: bob@suttersf.com




9.

Company to Control Transactions: The prices, terms and conditions under which
the Company shall offer or sell any Securities shall be determined by the
Company in its sole discretion. The Company shall have the authority to control
all discussions and negotiations regarding any proposed or actual offering or
sale of Securities. Nothing in this Agreement shall obligate the Company to
actually offer or sell any Securities or consummate any transaction. The Company
may terminate any negotiations or discussions at any time and reserves the right
not to proceed with any offering or sale of Securities. Compensation pursuant to
this Agreement shall only be paid to the Finder in the event of an actual
Closing of the Offering to an Offeree introduced by Finder.




10.

Confidentiality of Company Information: The Finder, and its officers, directors,
employees and agents shall maintain in strict confidence and not copy, disclose
or transfer to any other party (1) all confidential business and financial
information regarding the Company and its affiliates, including without
limitation, projections, business plans, marketing plans, product development
plans, pricing, costs, customer, vendor and supplier lists and identification,
channels of distribution, and terms of identification of proposed or actual
contracts and (2) all confidential technology of the Company. In furtherance of
the foregoing, the Finder agrees that it shall not transfer, transmit,
distribute, download or communicate, in any electronic, digitized or other form
or media, any of the confidential technology of the





Page 3 of 7




--------------------------------------------------------------------------------

Company. The foregoing is not intended to preclude the Finder from utilizing,
subject to the terms and conditions of this Agreement, the Private Placement
Memorandum and/or other documents prepared or approved by the Company for use in
the Offering.




All communications regarding any possible transactions, requests for due
diligence or other information, requests for facility tours, product
demonstrations or management meetings, will be submitted or directed to the
Company, and the Finder shall not contact any employees, customers, suppliers or
contractors of the Company or its affiliates without express permission. Nothing
in this Agreement shall constitute a grant of authority to the Finder or any
representatives thereof to remove, examine or copy any particular document or
types of information regarding the Company, and the Company shall retain control
over the particular documents or items to be provided, examined or copied. If
the Offering is not consummated, or if at any time the Company so requests, the
Finder and its representatives will return to the Company or destroy all copies
of information regarding the Company in their possession.




The provisions of this Section shall survive any termination of this Agreement.




11.

Press Releases, Etc: The Company shall control all press releases or
announcements to the public, the media or the industry regarding any offering,
placement, transaction or business relationship involving the Company or its
affiliates. Except for communication to Offerees in furtherance of this
Agreement and the provision of the Private Placement Memorandum, the Finder will
not disclose the fact that discussions or negotiations are taking place
concerning a possible transaction involving the Company, or the status or terms
and conditions thereof. Notwithstanding the foregoing, the Company agrees to
issue a press release prior to the opening of the market on the business day
following the Company’s receipt of executed agreements binding Offerees to
purchase Securities in at least the amount of the minimum Offering (if there is
any such minimum) setting forth the material terms of the Offering.  The Company
will not include the Finder’s name in any release without the Finder’s written
approval.




12.

Due Diligence: Neither the Company, nor any of its directors, officers or
shareholders, should, in any way rely on the Finder to perform any due diligence
with respect to the Company. It is expressly understood and agreed that to the
extent due diligence is conducted; it will be conducted by the investors.




13.

Expenses: The compensation described in Section 3 of this Agreement shall be the
Finder’s sole compensation for all of its services and efforts to the Company
and its affiliates, in connection with any offering or placement of Securities.
However, the Company agrees to reimburse the Finder for legal expenses
pertaining to the drafting of the Transaction Documents (as that term is defined
in the Securities Purchase Agreement) upon the successful closing of the
financing contemplated in this document.  The Finder shall be exclusively
responsible for any compensation, fees, commissions or payments of its
employees, agents, representatives or other persons or entities utilized by the
Finder in connection with its activities on behalf of the Company.




14.

Compliance with Laws: The Finder represents and warrants that it is a duly
registered broker/dealer and in good standing with the SEC, FINRA and the State
of California and has and shall maintain such registrations as well as all other
necessary licenses and permits to conduct its activities under this Agreement,
which it shall conduct in compliance with applicable Federal and State laws
relating to a private placement under Regulation D of the 1933 Act. The Finder
represents that it is not a party to any other agreement, which would conflict
with or interfere with the terms and conditions of this Agreement.




15.

Assignment Prohibited: No assignment of this Agreement shall be made without the
prior written consent of the other party.




16.

Amendments: Neither party may amend this Agreement or rescind any of its
existing provisions without the prior written consent of the other party.  No
modification, waiver, amendment, discharge, or change of this Agreement shall be
valid unless it is in writing and signed by the Party against which the
enforcement of the modification, waiver, amendment, discharge or change is or
may be sought.








Page 4 of 7




--------------------------------------------------------------------------------



17.

Governing Law: This Agreement shall be deemed to have been made in the State of
California and shall be construed, and the rights and liabilities determined, in
accordance with the law of the State of California, without regard to the
conflicts of laws rules of such jurisdiction.




18.

Waiver: Neither Finder’s nor the Company’s failure to insist at any time upon
strict compliance with this Agreement or any of its terms nor any continued
course of such conduct on their part shall constitute or be considered a waiver
by the Finder or the Company of any of their respective rights or privileges
under this Agreement.




19.

Severability: Each provision of this Agreement is severable from all others. If
any provision herein is or should become inconsistent with any present or future
law, rule or regulation of any sovereign government or regulatory body having
jurisdiction over the subject matter of this Agreement, such provision shall be
deemed to be rescinded or modified in accordance with such law, rule or
regulation. If any term or provision is deemed invalid, void or unenforceable,
this Agreement has been made with the clear intention that the validity and
enforceability of the remaining parts, terms and provisions shall not be
affected thereby. In all other respects, this Agreement shall continue to remain
in full force and effect.




20.

Counterparts: This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and will become effective and binding upon
the parties at such time as all of the signatories hereto have signed a
counterpart of this Agreement. All counterparts so executed shall constitute one
Agreement binding on all of the parties hereto, notwithstanding that all of the
parties are not signatory to the same counterpart. Each of the parties hereto
shall sign a sufficient number of counterparts so that each party will receive a
fully executed original of this Agreement.




21.

Entire Agreement: This Agreement and all other agreements and documents referred
herein constitute the entire agreement between the Company and the Finder. No
other agreements, covenants, representations or warranties, express or implied,
oral or written, have been made by any party hereto to any other party
concerning the subject matter hereof. All prior and contemporaneous
conversations, negotiations, possible and alleged agreements, representations,
covenants and warranties concerning the subject matter hereof are merged herein.
This is an integrated Agreement.




22.

Arbitration: The parties agree that this Agreement and all controversies, which
may arise between the Finder and the Company, whether occurring prior, on or
subsequent to the date of this Agreement, will be determined by arbitration. The
parties understand that:




a.

Arbitration is final and binding on the parties.




b.

The parties are waiving their right to seek remedies in court, including the
right to a jury trial.




c.

Pre-arbitration discovery is generally more limited than and different from
court proceedings.




d.

The arbitrators’ award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification or rulings by
the arbitrators is strictly limited.




e.

The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.




The parties agree that any arbitration under this Agreement will be held at the
facilities of and before an Arbitration Panel appointed by the Financial
Industry Regulatory Authority (“FINRA”), or if the FINRA refuses to accept
jurisdiction, then before JAMS/ENDISPUTE in San Francisco, California. The award
of the arbitrators, or of the majority of them, will be final, and judgments
upon the award may be entered in any court, state or federal, having
jurisdiction. The parties hereby submit themselves and their personal
representatives to the jurisdiction of any state or federal court for the
purpose of such arbitration and entering such judgment.





Page 5 of 7




--------------------------------------------------------------------------------

Any forbearance to enforce an agreement to arbitrate will not constitute a
waiver of any rights under this Agreement except to the extent stated herein.




Should either Party file suit in any court having jurisdiction against the other
for any controversy, claim or dispute arising out of relating to this Agreement
or the breach thereof, and a motion to compel arbitration is granted by that
court, the Party filing suit shall pay the reasonable attorney's fees and
expenses of the Party whose motion to compel arbitration was granted. The same
shall be applicable to any motion to stay the action until the arbitrators have
issued their award.




Any question of arbitrability of a dispute shall be decided by the arbitrator(s)
and not a court.  This section specifically includes questions of whether an
issue or dispute is included within the scope of the arbitration agreement, and
whether any conditions necessary to trigger arbitration have been met.




In the event any dispute is arbitrated, the prevailing party (as determined by
the arbitrator(s)) shall be entitled to recover that Party's reasonable
attorney's fees incurred (as determined by the arbitrator(s)).




THIS AGREEMENT IS GOVERNED BY A PRE-DISPUTE ARBITRATION CLAUSE CONTAINED IN
SECTION 22 OF THIS AGREEMENT




IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT THROUGH THEIR DULY
AUTHORIZED REPRESENTATIVES ON THE DATE FIRST WRITTEN ABOVE.







Sutter Securities Incorporated (the “Finder”)







By: /s/ Gilbert E. Matthews

Gilbert E. Matthews

Title: Sr. Managing Director & Chairman




Miller Petroleum, Inc. (the “Company”)







By: /s/ Paul W. Boyd

Paul W. Boyd

Title: Chief Financial Officer





Page 6 of 7




--------------------------------------------------------------------------------

ATTACHMENT A




John Carris Investments LLC Member FINRA and SIPC





Page 7 of 7


